                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

 FEDERAL TRADE COMMISSION,

                  Plaintiff,                                  C/A No. 0:20-cv-02596-JMC

          v.

 ABSOLUTE FINANCIAL SERVICES, LLC;
 ABSOLUTE FINANCIAL SERVICES
 RECOVERY, LLC; AFSR GLOBAL
 LOGISTICS, LLC; LASHONE ELAM,
 A/K/A LASHONE CALDWELL, IN HER
 INDIVIDUAL AND CORPORATE CAPACITY;
 AND TALESIA NEELY, IN HER INDIVIDUAL
 AND CORPORATE CAPACITY,

                  Defendants.

                FIRST INTERIM REPORT OF TEMPORARY RECEIVER

       Deborah B. Barbier, as Temporary Receiver (“Receiver”) of Absolute Financial Services,

LLC, Absolute Financial Services Recovery, LLC, AFSR Global Logistics, LLC, LaShone Elam,

a/k/a LaShone Caldwell in her individual and corporate capacity; and Talesia Neely, in her

individual and corporate capacity, files this First Interim Report (“First Report”), documenting the

current status of the receivership estate and her activities since her July 21, 2020 appointment as

Receiver. (ECF No. 23).

       I. PROCEDURAL BACKGROUND

       On July 13, 2020, the Federal Trade Commission (“FTC”) filed a civil complaint in the

United States District Court for the District of South Carolina against Absolute Financial Services,

LLC, Absolute Financial Services Recovery, LLC, AFSR Global Logistics, LLC, LaShone Elam,

a/k/a LaShone Caldwell in her individual and corporate capacity; and Talesia Neely, in her

individual and corporate capacity (collectively referred to as the “Receivership Defendants” or
“Defendants”). (ECF No. 2). In its Complaint, the FTC alleges that, since June 2014, the

Defendants have been engaged in a scheme to defraud consumers through the collection and

process of payments for debts that consumers do not actually owe or that Defendants do not have

the authority to collect. Id. ¶ 13.

        As detailed in the Complaint, Defendants contacted consumers through robocalls, and

represented that a lawsuit has or would soon be filed against the consumer regarding a purported

outstanding debt. Id. ¶ 13, 15. In numerous instances, the Defendants or their agents told consumer

that they must call another phone number for more information, and Defendants then provided the

consumer with a callback number. Id. ¶ 15. When the consumer called back, Defendants’

collectors answered the call and represented that they were representatives of a law firm or a

mediation company. Id. ¶ 18. Defendants then advised the consumers that they could avoid legal

action, or often an arrest, by making a debit or credit card payment over the telephone. Id. ¶ 19.

Defendants are not representatives of a law firm or medication company and did not intend to take

any legal action, and, in fact, did not have the authority to take any such action. Id. ¶¶ 18, 23. On

numerous occasions, the consumers did not owe any debt. Id. ¶ 24.

        Defendants did not provide: 1) the amount of the debt; 2) the name of the creditor to whom

the debt is owed; 3) a statement that unless the consumer disputes the debt, the debt will be

assumed valid; 4) a statement that if the consumer disputes all or part of the debt in writing within

30 days, the debt collector will obtain verification of the debt and mail it to the consumer; and 5)

a statement that, upon the consumer’s written request within the 30-day period, the debt collector

will provide the name and address of the original creditor, if different from the current creditor.

Id. ¶ 26. Many consumers paid the debt because they were afraid of the threatened repercussions

of failing to pay, they believed the debt is legitimate, and/or they wanted to end the harassment.


                                                 2
Id. ¶ 27. Since 2017, Defendants have collected over $5.2 million from consumers through this

unlawful scheme to defraud. Id. ¶ 28.

        The Complaint alleges that these tactics and misrepresentations to consumers were in

violation of the FTC Act and the Fair Debt Collection Practices Act (“FDCPA”). Id. ¶ 1. In its

Complaint, the FTC seeks a preliminary injunction to avert further consumer injury during the

pendency of this action, a permanent injunction to prevent any future violation of the FTC Act and

the FDCPA, equitable relief as the Court finds necessary to redress injury to consumers, including

disgorgement of all ill-gotten monies, and an award to the FTC for costs in bringing this action.

Id. at. 16.

        In conjunction with filing the Complaint, the FTC also filed an Ex Parte Motion for

Temporary Restraining Order with Asset Freeze, Appointment of a Receiver, and Other Equitable

Relief, and Order to Show Cause Why a Preliminary Injunction Should Not Issue. (ECF No. 4).

On July 17, 2020, the Court granted the motion and entered an Ex Parte Temporary Restraining

Order (“TRO”) (ECF. No. 18). In the TRO, the Court, inter alia, enjoined Defendants from

continuing to operate as alleged in the Complaint. Id. at 9-11. The Court also froze the

Defendants’ assets, id. at 12-13, and stated that a temporary receiver would be appointed over the

Receivership Defendants by a separate order, id.at 19. The Court also outlined the Receiver’s

duties as temporary receiver for the Receivership Defendants in the TRO. Id. at 19-24. Thereafter,

on July 21, 2020, the Court appointed Deborah B. Barbier as the temporary receiver over the

Receivership Defendants. (ECF No. 23).




                                                3
       II. IMPLEMENTATION OF THE TEMPORARY RESTRAINING ORDER

       A. Immediate Access

       At approximately 2:00pm on July 23, 2020, the Receiver took possession of the

Receivership Defendants’ business location at 1129 Lancaster Bypass W, Lancaster, South

Carolina (the “Business Premises). The Receiver implemented the immediate access at the

Business Premises with the assistance of deputies from the York County Sheriff's Department and

her counsel, attorneys Regina Hollins Lewis, Nashiba Boyd, and Randi Lynn Roberts, all of

Gaffney Lewis LLC.

       FTC forensic computer examiners also accompanied the Receiver’s counsel to secure the

Business Premises. After taking possession of the Business Premises, the Receiver’s counsel

advised that there were no persons present and no apparent business activity was taking place.

Thereafter, the Receiver’s counsel conducted an inspection of the Business Premises and directed

an inventory of the physical items located therein. The Receiver directed the review of all the

paper documents on-site and the photocopying of certain documents relevant to the Receiver’s

charge. The Receiver’s counsel found typed and hand-written scripts throughout the Premises,

including on the telemarketers’ desks and posted on the walls. The Receiver has caused the locks

on the Business Premises to be changed by a locksmith to further effectuate taking possession of

the Business Premises. Additionally, the Receiver took possession of all bank checks located on

the premises. Simultaneous with the Receiver’s investigation at the Business Premises, the FTC

conducted their own, independent investigation. Professional forensic computer examiners from

the FTC imaged certain files and data maintained on-site, including computer hard drives located

at the Business Premises. The FTC investigator also reviewed and made copies of certain records

and documents found on-site.


                                               4
       B. Filing Complaint and Appointment Order in Other Jurisdictions

       Pursuant to 28 U.S. Code § 754, a “receiver shall, within ten days after the entry of his

order of appointment, file copies of the complaint and such order of appointment in the district

court for each district in which property is located.” Accordingly, after investigating the potential

locations of Receivership property, the Receiver and her counsel have filed copies of the

Complaint and the Order of Appointment in the Western District of North Carolina and the Eastern

District of Pennsylvania.

       III. ASSETS OF THE ESTATE

       The Receiver continues to gather the financial records of the Defendants. After receiving

a copy of the TRO on August 3, 2020, Electronic Merchant Systems (“EMS”) determined it had

two merchants identified in the TRO. EMS terminated service for those merchants and noted in

the merchants' files receipt of the TRO and that no funds nor information was to be released. Based

on the limited information obtained to date, there is approximately $68,033.75 in total funds frozen

in connection with the pending asset freeze. The investigation into the banking and financial

records is ongoing, and the Receiver will direct Receivership Defendants to provide more detailed

financial records to assist the investigation and to further assess the value of the estate.

       The Receiver searched the York County website for property and vehicles titled to the

Defendants. The Receiver has also begun to search for additional assets, which may be in the

name of other entities or shell companies. In an attempt to determine the identity of these entities

that are related to the Defendants, the Receiver has searched both the South Carolina and North

Carolina Secretary of State’s websites for entities conducting business in South Carolina and North




                                                  5
Carolina, which had listed one or more of the Defendants as their registered agents. The search

revealed numerous entities. (See Attachs. A and B)



       IV. THE BUSINESS OF THE RECEIVERSHIP DEFENDANTS

       The Receiver has investigated the business operations of the Receivership Defendants to

determine whether the enterprise could remain operational without the misrepresentations to

consumers regarding the debt and the debt collector. Based on this investigation and an analysis

of the business practices of the Receivership Defendants, a preliminary determination has been

made that the allegations in the Complaint regarding the business practices of the Receivership

Defendants appear to be accurate, and as a result, Receivership Defendants do not appear to be

able to operate their business lawfully and profitably.



       V. PENDING LITIGATION

       Defendants have not advised the Receiver of any other pending actions against the

Receivership Defendants. The Receiver’s counsel will conduct an independent search to confirm

that there are no additional pending actions, locally or nationally, against the Receivership

Defendants.



       VI. FINANCIAL RECORDS OF RECEIVERSHIP DEFENDANT

       At this time, the Receiver has been able to obtain only limited financial records of the

Receivership Defendants. To obtain additional financial records, the Receiver requests that all

financial records under the control of the Defendants be forwarded to the Receiver at the earliest




                                                 6
opportunity. Once the financial records are obtained and reviewed, the Receiver expects to

conduct further interviews.



       VII. TERMINATION OF BUSINESS ACTIVITIES

       As indicated above, the Receiver has made a preliminary determination that the

Receivership Defendants business cannot operate profitably without misrepresentations to

consumers. Consequently, the Receiver has terminated the business operations.



       VIII. SUPPLEMENTAL REPORTS

       The Receiver will file from time to time further reports as her investigation proceeds.


                                                    Respectfully submitted,


                                                    s/Deborah B. Barbier
                                                    Deborah B. Barbier
                                                    Receiver

   This 10th day of August 2020



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 10th day of August, 2020, a copy of the foregoing First

Interim Report of the Temporary Receiver was served by the Court’s ECF system upon all counsel

of record.




                                                7
